Case: 17-12530    Date Filed: 12/13/2018   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12530
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:16-cr-60347-JIC-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                   versus

JOSEPH MARTINEZ,

                                                        Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (December 13, 2018)

Before WILSON, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 17-12530     Date Filed: 12/13/2018    Page: 2 of 6


      Joseph Martinez appeals his 151-month sentence, imposed after he was

convicted of four counts of bank robbery, under 18 U.S.C. § 2113(a), and one

count of attempted Hobbs Act robbery, under 18 U.S.C. § 1951(a). Martinez

argues that the district court erred in sentencing him as a career offender under

U.S.S.G. § 4B1.2 based on its findings that his 1999 Florida conviction for strong-

arm robbery and his 2014 federal conviction for bank robbery were predicate

crimes of violence. After careful review, we affirm.

                                           I.

      First, Martinez argues that his 1999 Florida conviction for strong arm

robbery, under Florida Statute § 812.13(1), does not qualify as a crime of violence

for purposes of career offender enhancement. We review de novo whether a prior

conviction qualifies as a “crime of violence” under the Sentencing Guidelines.

United States v. Lockley, 632 F.3d 1238, 1240 (11th Cir. 2011). Under our prior

panel precedent rule, we are bound by prior decisions unless and until they are

overruled or undermined to the point of abrogation by the Supreme Court or this

Court sitting en banc. United States v. Archer, 531 F.3d 1347, 1352 (11th Cir.

2008); see also Smith v. GTE Corp., 236 F.3d 1292, 1303 (11th Cir. 2001) (“[W]e

categorically reject any exception to the prior panel precedent rule based upon a

perceived defect in the prior panel’s reasoning or analysis as it relates to the law in

existence at that time.”).


                                           2
               Case: 17-12530     Date Filed: 12/13/2018     Page: 3 of 6


      Under the 2016 version of the Sentencing Guidelines in effect at the time of

Martinez’s sentencing, a defendant is a career offender if: (1) the defendant was at

least 18 years old at the time of the instant offense; (2) the instant offense is a

crime of violence or controlled substance offense; and (3) the defendant has at least

two prior “crime of violence” or controlled substance offense convictions.

U.S.S.G. § 4B1.1(a). Under § 4B1.2(a), a “crime of violence” is defined as any

felony that “has as an element the use, attempted use, or threatened use of physical

force against the person of another” or “is murder, voluntary manslaughter,

kidnapping, aggravated assault, a forcible sex offense, robbery, arson, extortion, or

the use or unlawful possession of a firearm described in 26 U.S.C. § 5845(a) or

explosive material as defined in 18 U.S.C. § 841(c).” Id. § 4B1.2(a). Section

4B1.2(a)(1) is commonly referred to as the “elements clause” and § 4B1.2(a)(2)

contains the “enumerated offenses.” See Lockley, 632 F.3d at 1240–41.

      Florida law defines robbery as “the taking of money or other property . . .

from the person or custody of another, with intent to either permanently or

temporarily deprive the person, or the owner of the money or other property, when

in the course of the taking there is the use of force, violence, assault, or putting in

fear.” Fla. Stat. § 812.13(1).

      In Lockley, we addressed whether a 2001 Florida attempted robbery

conviction qualified as a crime of violence under the “enumerated offenses,”


                                            3
               Case: 17-12530     Date Filed: 12/13/2018    Page: 4 of 6


“elements,” and “residual” clauses of the career offender provision of the

Sentencing Guidelines. 632 F.3d at 1240. We applied a pure categorical approach

and determined that a conviction under Florida Statute § 812.13(1) was

categorically a crime of violence as an enumerated offense, noting that its

“elements hew almost exactly to the generic definition of robbery.” Id. Further,

we determined that a Florida robbery conviction was also categorically a crime of

violence under the elements clause, concluding that the “commission of robbery in

violation of Fla. Stat. § 812.13(1) necessarily requires that the defendant . . . us[e]

force, violence, or an intentional threat of imminent force or violence against

another coupled with an apparent ability to use that force or violence, or by causing

the person to fear death or great bodily harm.” Id. at 1242–43, 1245. In United

States v. Fritts, we applied Lockley and held that a conviction pursuant to Florida

Statute § 812.13 categorically qualifies as a violent felony under the elements

clause of the Armed Career Criminal Act (ACCA). 841 F.3d 937, 942 (11th Cir.

2016).

      Both Lockley and Fritts thus control the outcome of this case and require us

to conclude that Martinez’s 1999 Florida robbery conviction qualifies as a crime of

violence under U.S.S.G. § 4B1.2. In an effort to circumvent our binding

precedent, Martinez argues that Lockley was abrogated by Curtis Johnson v.

United States, 559 U.S. 133 (2010), Moncrieffe v. Holder, 569 U.S. 184 (2013),


                                           4
              Case: 17-12530     Date Filed: 12/13/2018   Page: 5 of 6


and Descamps v. United States, 570 U.S. 254 (2013). Martinez’s argument,

however, ignores that Lockley was decided after Curtis Johnson, and, moreover,

Fritts, which affirmed that Lockley remains binding precedent, was decided after

Moncrieffe and Descamps. Thus, Lockley and Fritts bind us here. “Under this

Court’s prior panel precedent rule, there is never an exception carved out for

overlooked or misinterpreted Supreme Court precedent.” Fritts, 841 F.3d at 942.

Accordingly, the district court did not err in sentencing Martinez as a career

offender based on its finding that his 1999 Florida strong arm robbery conviction

was a predicate crime of violence.

                                         II.

      Next, Martinez argues that his 2014 federal bank robbery conviction, under

18 U.S.C. § 2113(a), does not qualify as a crime of violence for career

enhancement purposes. In the context of an application for leave to file a second

or successive 28 U.S.C. § 2255 motion to vacate, however, we have held that a

defendant’s prior robbery convictions, including two federal convictions for bank

robbery, were categorically crimes of violence under the Sentencing Guidelines’

“enumerated offenses” clause. In re Sams, 830 F.3d 1234, 1240–41 (11th Cir.

2016).

      Here, Martinez’s challenge that his prior federal bank robbery conviction

was not a crime of violence is squarely foreclosed by our binding precedent in In


                                          5
              Case: 17-12530     Date Filed: 12/13/2018    Page: 6 of 6


re Sams. While Martinez contends that In re Sams was wrongly decided, this

Court is nonetheless bound by its prior decision, regardless of any perceived

defects in its reasoning or analysis, unless overruled by the Supreme Court or this

Court en banc. See United States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008);

see also Smith v. GTE Corp., 236 F.3d 1292, 1303 (11th Cir. 2001). Thus, the

district court did not err in sentencing Martinez as a career offender based on its

finding that his 2014 federal bank robbery conviction was a predicate crime of

violence. Accordingly, we affirm.

      AFFIRMED.




                                          6